F§LED

APR 15 lel§

C|erk. U S Distnct Couri
District 01 Montana
Bi|lings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

KEVIN BRANDT,

VS.

OLD DOMINION FREIGHT LINE,
INC., and JOHN DOE DEFENDANTS

1-6,

Plaintiff,

Defendants.

 

 

CV 18-1 ZS-BLG-SPW

OPINION AND ORDER

Before the Court is Defendant Old Dominion Freight Line’s motion for

summary judgment For the following reasons, the Court grants the motion in part.

I. Facts

Old Dominion, a global trucking company, employed Kevin Brandt as its

Sales and Service Manager in its Billings, Montana facility. In spring 2018,

Brandt became aware of a workplace incident involving an employee making a

derogatory comment about Native Americans to another employee named John

Crazybull, who is Native American. Brandt investigated the incident, concluded it
occurred, and issued a Written warning to the offending employee.

While investigating the incident, Brandt learned that Crazybull possibly
sexually harassed other employees on more than one occasion. A female employee
reported Crazybull made sexual comments to her on the loading dock. A male
employee reported even more aggressive conduct,, such as Crazybull regularly bear
bugging him, grinding his groin into him, and saying things like “would you like
some Indian in you,” or “how about some dick in your ass.” Yet another male
employee reported similar sexual and physical harassment Brandt reported his
findings to the Human Resource Manager, Tom Lillywhite.

During a phone call between Lillywhite and Brandt discussing the employee
who made a derogatory comment about Native Americans, Brandt brought up the
alleged sexual harassment complaints against Crazybull. Lillywhite directed
Brandt to drop the sexual harassment investigation against Crazybull. Brandt felt
Lillywhite’s instruction was improper so, pursuant to Old Dominion’s “Open
Door” policy, Brandt went over Lillywhite’s head and reported Crazybull’s
conduct to Scott Goodrich, Old Dominion’s Vice President for the Pacif`lc
Northwest. After the report was made to Goodrich, Lillywhite reversed course and

directed Brandt to prepare a written warning to Crazybull.

When Brandt and Lillywhite presented the written warning to Crazybull, he
denied all of the allegations Based on Crazybull’s reaction, Brandt was concerned
he might become violent. After the interview ended, Brant asked an employee to
look through the window of Crazybull’s vehicle to see if there was a gun inside.
The employee reported back there was a dash-mounted holster with a gun. Brandt
consulted with Goodrich and Lillywhite about the situation and it was determined
Brandt should send Crazybull home for the day. Brandt spoke with Crazybull,
who admitted to having a gun in his car and agreed to take the rest of the day off.

Later that day, Brandt traveled to Salt Lake City for a regional meeting and
shortly thereafter learned Crazybull had been terminated A few weeks later,
Lillywhite and Goodrich terminated Brandt, citing a failure to enforce Old
Dominion’s “No Weapons” policy. Brandt filed a complaint against Old
Dominion, alleging wronghll discharge because his termination was without good
cause, was in retaliation for investigating the sexual harassment allegations against
Crazybull, and was in violation of Old Dominion’s own personnel policy.

II. Summary judgment standard

“The court shall grant summary judgment if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment

always bears the initial responsibility of informing the court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which it
believes demonstrate the absence of a genuine issue of material fact. Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Material facts are those which may affect the outcome of the case. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is
genuine if there is sufficient evidence for a reasonable fact-finder to return a
verdict for the nonmoving party. Ana’erson, 477 U.S. at 248. If the moving party
meets its initial responsibility, the burden then shifts to the opposing party to
establish that a genuine issue of fact exists. Matsushita Elec. Indus. Co. v. Zem'th
Radz°o Corp., 475 U.S. 574, 586 (1986).
III. Discussion

Old Dominion argues Brandt’s exclusive remedy is the Montana Human
Rights Act because the gravamen of Brandt’s complaint is retaliation for reporting
sexual harassment Brandt responds although his claim does contain an allegation
of retaliation for reporting sexual harassment, his primary claim is his termination
was without good cause and in violation of Old Dominion’s personnel policy.

The MHRA provides an administrative process for persons who claim they
have been discriminated against. Grijz`th v. Butte School Dist. No. 1, 244 P.3d

321, 329 (Mont. 2010). One such claim is an employee who was subject to

4

retaliation by his employer for reporting the sexual harassment of another
employee. Fandrich v. Capital Ford Lincoln Mercury, 901 P.2d 112, 116 (Mont.
1995). A discrimination claim must go through the MHRA administrative process
before it may be filed in court. Lay v. State Dept. of Military A/j’airs, Dz'saster and
Emergency Servz'ces Div., 351 P.3d 672, 675 (Mont. 2015). But some cases may
include facts that support a discrimination claim and facts that support a Wrongful
discharge claim. Vettel-Becker v. Deaconess Mea'ical Center of Billings, Inc., 177
P.3d 1034, 1042 (Mont. 2008). A claim for wrongliil discharge that is not
premised on discrimination does not need to go through the MHRA administrative
procedure Vettel-Becker, 177 P.3d at 1042. 'l`o determine whether the claim is
premised on discrimination, the Court employs a gravamen analysis. Lay, 351
P.3d at 675. The gravamen analysis focuses on the nature of the alleged conduct
rather than the party’s characterization of the claim. Lay, 351 P.3d at 675.
Applying the gravamen analysis here, the Court finds Brandt’s claim that
Old Dominion retaliated against him for reporting sexual harassment must go
through the MHRA administrative process because, as Brandt concedes, it is
blatantly premised on discrimination However, Brandt’s other claims do not need
to go through the MHRA administrative procedure because they are premised on
an absence of good cause and Old Dominion’s personnel policies and rest on facts

separate from Brandt’s report of sexual harassment Brandt’s complaint and

supporting facts allege Old Dominion did not have good cause to terminate him
over enforcement of the No Weapons policy. Brandt alleges Old Dominion
arbitrarily enforced and/or violated it’s No Weapons policy because Brandt had no
notice he violated the No Weapons policy, Old Dominion never strictly enforced
the No Weapons policy, and Brandt received no training regarding the No
Weapons policy, These claims are distinct from the report of sexual harassment
and rest on Old Dominion’s cited reason for Brandt’s discharge, the failure to
enforce the No Weapons policy.
IV. Conclusion and order

Old Dominion’s motion for summary judgment is granted with respect to
Brandt’s claim that Old Dominion retaliated against him for reporting sexual

harassment and denied in all other respects.

DATED this M or April, 2019.

'sUsAN P. WATTERS
United States District Judge

